DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 5, filed 7/5/2022, with respect to claims 1-3 and 7-8 have been fully considered and are persuasive.  The rejection of 5/5/2022 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the closest prior art to the claimed invention is Druz (US 20140014497 A1), Abarra (US 20130299345 A1), Roque (US 20130206583 A1), and Ichimura (JP 2002208531 A). Druz teaches a processing chamber with a substrate positioned on a substrate support, a sputtering particle emission part to direct particles toward the substrate and an etching particle emission part for etching the material deposited on the surface of the substrate. Abarra teaches a linear translation mechanism for moving a substrate and a shielding plate with an opening through which sputtered particles travel to control the incidence angle of sputtered particles and thickness of the deposited film. Furthermore, Abarra teaches two sputtering targets on the opposite side of the shield from the substrate and arranged to face each other across the passage hole and emit particles in an oblique direction. Additionally, Roque teaches a translation mechanism allowing for both linear translation and rotation of the substrate. Roque also teaches moving the translation state bidirectionally to flux blocked positions on opposite sides of the aperture in the shield. Additionally, Ichimura teaches alternately performing a sputtering step and performing an etching step. However, the aforementioned references fail to explicitly teach emitting sputtering particles from the at least one sputtering particle emission part through the passage hole to deposit the sputtering particles on the substrate to form a film when the substrate is linearly moved in a first direction by the substrate moving mechanism, and subsequently emitting etching particles through the passage hole to etch a portion of the film when the substrate is moved in a second direction opposite to the first direction by the substrate moving mechanism. Additionally, there is no teaching, suggestion, or motivation to modify the aforementioned references to meet the claimed method. Therefore, claim 10 is allowed.
Claims 11, 13-16, and 19 depend on claim 10 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797